DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an internal insulation unit” in claim 54, “heating element” in claim 99, and “display unit” in claim 108.  “unit” and “element” are non-structural terms which does not reciting sufficient structure.
A review of the specification indicates that: the insulation region (130) with insulation walls (135) in the figures are equivalent structure of “an internal insulation unit” in claim 54; “heating element” is electrical or induction heaters in paragraph 0116 (of PGPub 2016/0084577); and “display unit” is light, text or numerical indicators in paragraph 0120 (of PGPub 2016/0084577).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 12, 20-23, 27, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 110, 114, 120, 123, 132, 133 141, 146 and 147 of copending Application No. 15/468,457 (reference 
Regarding claim 10, the limitation of “a vapor-sealed evaporative region between the external storage container wall and the external storage container bottom and the internal storage container wall and the internal storage container bottom” in claim 110 of application ‘457 is the “gap” required in the claim 10.
Regarding claim 12, claims 114, 123 and 141 of application ‘457 indicates where the storage container and insulation are cylindrical. Where “the evaporative region wall” in claim 12 is analogous to “the external storage container wall” in claim 110, “the external storage container wall” is also cylindrical in lieu of that is adjacent to “the internal storage container wall” and “a first insulation wall” set forth in claim 110.
Regarding claim 20, claims 132 of ‘457 has the required limitation, where “the exterior surface of the insulation wall” is analogous to “the second insulation wall” in ‘457 as discussed.
Regarding claim 21, see the clause starting with “a desiccant region wall” in claim 110 of ‘457.
Regarding claim 22, it is identical to claim 133 of ‘457.
Regarding claim 23, the “vapor conduit” in both cases is hollow in nature.

Regarding claim 30 and 31, they are respectively identical to claims 146 and 147.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhoff (US PGPub No. 2013/0306656) in view of Payson (Us Patent No. 1,639,529), Wallace (US Patent No. 4,846,257) and Duich (US Patent No. 4,718,020).
Regarding claim 99, Eckhoff discloses a recharging device (Fig. 5) for a portable container (container defined by walls 250 and 260) including an integral controlled evaporative cooling system, comprising:
a frame (outer wall 150) of a size and shape to secure a portable container (container defined by walls 250 and 260) including an integral controlled evaporative cooling system (200 with a evaporative unit having evaporative liquid 400, vapor conduit 285 and desiccant 170);
at least one heating element (500) within the recharging device (the heating element is provided within the desiccant unit 170 of the recharging device shown in Fig. 
a controller (360).
Eckhoff fails to disclose:
a frame of a size and shape to removably secure a portable container;
at least one fan affixed to the frame of the recharging device, the fan oriented to direct air against an internal surface of the portable container including an integral controlled evaporative cooling system; and
 	a controller operably connected to the at least one heating element and the at least one fan, the controller capable of sending control signals to both the at least one heating element and the at least one fan, the controller configured to initiate heating of the heating unit to a predetermined temperature for a preset period of time for recharging of the portable container.
Payson discloses a frame (jacket 6) of a size and shape to removably secure a portable container (inner container 5, and the jacket 6 is removable from the inner container, see page 1, lines 103-107 and page 2, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a frame of a size and shape to removably secure a portable container in Eckhoff as taught by Payson in order for easier maintenance for the inner container 250.
Eckhoff (Figs. 10-11B) discloses the controller 360 connects to a power source 1020 to supply power to the movable unit 1100 (see paragraph 0135). Eckhoff further discloses the heating element 500 is connected to a power source 190. Since the 
Wallace discloses at least one fan affixed to the frame (36 attached on the cap 32), the fan oriented to direct air against an internal surface of the portable container (sides 13); and
a controller operably connected the at least one fan (electrical circuit 39), the controller capable of sending control signals to the at least one fan (electrical signal of the circuit 39, col. 3, lines 3-18).
Examiner also takes official notice that providing a fan in an enclosed container is commonly known to increase air flow over the object stored in the container so that increases convectional heat exchange. Therefore, the fan may be connected to the controller 360 to control operation of the fan; and may be affixed to the frame (outer wall 150 of Eckhoff) of the recharging device in Fig. 5 to increase convectional heat exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one fan affixed to the frame of the recharging device, the fan oriented to direct air against an internal surface of the portable container; and a controller operably connected the at least one fan, the 
Duich (Fig. 20) discloses a control of a regeneration of desiccant material configured to initiate heating of the heating unit to a predetermined temperature (Hi-Lo heater set point, blocks 263 and 265) for a preset period of time (295 min, block 270).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the controller configured to initiate heating of the heating unit to a predetermined temperature for a preset period of time for recharging of the portable container in Eckhoff as taught by Duich in order to efficiently and effectively recharge desiccant unit 170 by setting a required temperature and time of the heater 500.  
Regarding claim 100, Eckhoff further discloses at least one insulated wall (outer wall 320, that separates and insulates the desiccant and ambient environment) positioned exterior to the at least one heating element (“the heating element 500 can include an electrical heating coil positioned around the interior of the desiccant unit 170”, see paragraph 0090); at least one aperture at a top end of the recharging unit device (at top end of neck 290), the at least one aperture positioned to permit air flow to a bottom region of the secured portable container (a through opening is defined so that the aperture at top end of neck 290 permits air flow to a bottom region of the storage region 220); and
at least one aperture at a bottom end of the recharging device (at bottom end of neck 290), the at least one aperture positioned to permit air flow to a top region of the 
Regarding claim 101, Eckhoff further discloses wherein the frame comprises: at least one sealing gasket (seal 135) positioned between a surface of the frame and a surface of a secured portable container (vertically between the top end surfaces of 110 and 250).
Regarding claim 102, Eckhoff further discloses wherein the at least one heating element comprises:
a radiative heating element (the heater 500 radiates heat to the desiccant);
a cavity (290 and 220) positioned between the heating element (500) and a wall of a secured portable container (bottom wall at 210 of the container); and
a fan within the cavity (the fan of Wallace is provided within the cavity 290 and 220 of Eckhoff), the fan positioned to move air to the wall of the secured portable container (the fan moves air within and along the wall of the container ).
Regarding claim 103, Eckhoff further discloses wherein the at least one heating element comprises:
an inductive heating element (helically coiled heater 500 has inductance due to its coil structure, and heater 500 heats the desiccant 170 within it) placed adjacent to a position where a surface of a portable container is predicted to be when the recharging unit is in use (on a side of the frame where the evaporative unit is in use).
Regarding claim 104
a fan positioned to increase air flow within a storage region of a secured portable container (the fan 36 of Wallace is provide in cavity 290 and 220 of Eckhoff to increase air flow).
Regarding claim 105, Eckhoff as modified further discloses wherein the controller comprises: circuitry configured to turn the at least one heating element and the at least one fan on and off on a preset schedule (power unit 190, and in the modification set forth above, the power unit connects to the controller 360 to control the operation of the heater and fan).
Regarding claim 106, Eckhoff as modified further discloses a temperature sensor (350) positioned within the frame, the temperature sensor operably attached to the controller (through wire 370).
Regarding claim 107, Eckhoff fails to explicitly disclose wherein the controller comprises circuitry configured to turn the at least one heating element and the at least one fan on and off in response to signals received from the temperature sensor.
Wallace further discloses an electrical thermometer 40 connected to electrical circuit 39 to turn on the fan 36 when the temperature raises a preset level (col. 3, lines 19-27). Duich discloses a method to detect if the desiccant in a chamber has been completely regenerated by a detection of purge gas temperature higher than a set point and the temperature is detected by a thermostat switch 50 (see col. 15, lines 64-68 and col. 16, lines 1-3). Eckhoff further discloses the heater 500 to remove the absorbed liquid in the desiccant (paragraph 0095); and one or more multiple temperature sensors in multiple locations (paragraph 0116).
Therefore, Eckhoff may be modified to include a controller circuitry configured to turn on and off the fan of Wallace in response to signals of temperature sensor; and include a controller circuitry configured to turn on and off the heater 500 in response to signals of temperature sensor in order to determine the completion of the desiccant regeneration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the controller comprises circuitry configured to turn the at least one heating element and the at least one fan on and off in response to signals received from the temperature sensor in Eckhoff as taught by Wallace and Duich in order to quickly respond the temperature deviation in the container and to detect the completion of the desiccant regeneration by the heater 500.
Regarding claim 108, Eckhoff as modified further discloses further comprising: a display unit (see paragraph 0091 of Eckhoff including light and screen display).
Response to Arguments
Regarding applicant’s comments for claim interpretation of “display unit”, the corresponding structure is the indicators that display light, text and numbers, as disclosed in paragraph 0120 in the publication. Applicant’s interpretation of a device that displays such indicators includes non-structural “device” tied with function “display such indicators”, which is again a means-plus-function limitation.
Regarding the double patenting rejection, examiner acknowledged that the applicant will file a terminal disclaimer once the claims are allowed.

Allowable Subject Matter
Claims 33 and 54 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or make obvious the subject matter recited in claim 33, in particular, Eckhoff only discloses a desiccant wall that provides over the exterior insulated wall 110 of the container but fails to disclose that a desiccant region wall with an interior surface of a size and shape to mate with an exterior surface of the insulation unit as required in claim 33. For claim 54, the desiccant 170 with its insulation section in Eckhoff is provided at the necked top side of the container, but do not surround the exterior surface of the container as required in claim 54.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763